DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 01/25/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-17, 19-30 and 36-45 are rejected under 35 U.S.C. 103 as being unpatentable over Onsoyen et al (US 2012/0115803), in view of Leigh et al (WO 00/33817) and further in view of Staniforth et al (US 2012/0321717 A1).
Onsoyen disclosed [abstract] compositions comprising an antibiotic used together with an alginate oligomer (2 to 100 monomer residues disclosed at [0028]). Lactose was disclosed [0238] (e.g., lactose was defined in the originally filed application [0110] as an anti-adherent compound). Excipients were disclosed [0235]. Inhalable powders were disclosed [0237] (e.g., dried particles for inhalation). 

The composition comprised between 1 % and 99 % (e.g., 1-99 %, 5-95 %, 10-90 % or 25-75 %) alginate oligomer, wherein an allowance was made for other ingredients [0251].
Onsoyen differed from the instant claim 1 in that Onsoyen did not disclose phospholipids. Further, Onsonyen did not disclose an amino acid as an anti-adherent compound. Onsonyen did not disclose particles having a d50 < 5µm and a d90 < 10µm.
Leigh disclosed phospholipid powder compositions [title and abstract]. Powders consisting of phospholipids, sodium alginate polymers and excipients were disclosed [example 6, pages 20-21]. Phospholipids that were solid at room temperature were disclosed [page 4, lines 24-28], such that the lipids were easily converted into free flowing powders for pharmaceutical formulation.
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated solid (e.g., at room temperature) phospholipids within Onsoyen, as taught by Leigh. An ordinarily skilled artisan would have been so motivated, because the said lipids formulate free flowing powders for pharmaceutical use [Leigh, page 4, lines 24-28]. 

However, the combination of Onsoyen and Leigh did not specifically teach particles having a d50 < 5µm and a d90 < 10µm. Further, the combination did not teach an amino acid as an anti-adherent compound. 
Staniforth disclosed dry powder formulations for inhalation [abstract], whereby it was disclosed that spray draying is a well-known and widely used technique for producing particles of material (e.g., spray dried powder particles disclosed) [0300; 0316]. Staniforth’s formulations comprised anti-adherent additive materials that reduced the cohesion between particles, and prevented fine particles from becoming attached to the inner surfaces of the inhaler device. 
The additive materials were not necessarily always referred to as anti-adherents, and were sometimes referred to as force control agents (FCA), but they had the effect of decreasing the cohesion between the particles, or improving the flow of the powder [0273-0274]. In this manner, amino acids (e.g., leucine, isoleucine, valine, phenylalanine, lysine disclosed at [0291]) advantageously provided particularly efficient dispersal of the active particles, on inhalation [0289-0291, 0357]. Further, amino acids did not have a detrimental effect when administered for inhalation [0493].
Staniforth’s particles were within the size range of about 0 to about 50 µm, of about 0 to 20 µm, of about 0 to 10 µm, or about 0 to 5 µm or of about 0 to 2 µm [0563]. Advantageously, at least 90 % by weight of the particles had a diameter of not more than 10 µm, advantageously not more than 5 µm, preferably not more than 3 µm, even more 
It would have been prima facie obvious to one of ordinary skill in the art to include an amino acid anti-adherent compound within the inhalable powdered formulation of Onsoyen and Leigh, as taught by Staniforth. An ordinarily skilled artisan would have been so motivated, because amino acids reduce the cohesion between particles, prevent fine particles from becoming attached to the inner surfaces of inhaler devices and give powder formulations better flow properties. Additionally, amino acids did not have a detrimental effect when administered for inhalation [Staniforth; 0273-0274 and 0493].
The combination of Onsoyen and Leigh were not silent particle size. For example, Leigh disclosed particle sizes at 50-5000 microns, although particle size was not limited.
However, the combination was not specific as the instantly claimed d50 < 5µm and a d90 < 10µm.
Nonetheless, Staniforth taught that particles for inhalation are useful at not more than 5 µm, 3 µm, 2.5 µm, 2 µm or 1 µm. Particle sizes are recognized to have different effects (greater or less capability of administration by inhalation; Staniforth at [0555 and 0565]) with changing sizes used. Thus, the general condition (the size) is known and is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the size of the particles present in the combined composition taught by Onsoyen and Leigh. An 
The instant claims 1 and 36 recite at least 70 % alginate oligomer, at least 10 % total of a phospholipid and anti-adherent, wherein said phospholipid and anti-adherent are each present at no less than 0.5 %, and no greater than about 10 % of further excipients. The instant claims 1 and 36 further recite a d50 < 5µm and a d90 < 10µm. The instant claim 15 recites a d10 < 1.5 µm.
Onsoyen disclosed between 1 % and 99 % (e.g., 1-99 %, 5-95 %, 10-90 % or 25-75 %) alginate oligomer, wherein an allowance was made for other ingredients (e.g., phospholipid, anti-adherent, further excipients). Staniforth disclosed not more than 5 µm, 3 µm, 2.5 µm, 2 µm or 1 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The instant claim 1 recites a spray-dried particle. The process of spray drying, in order to formulate a dried particle, is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.
The combination of Onsoyen, Leigh and Staniforth reads on claims 1-13 and 30, the combination of which also overlaps the amounts instantly recited (e.g., amounts and 
Claim 16 is rendered prima facie obvious because Staniforth disclosed a fine particle mass of not greater than 5, 3 or 1 µm [0005]. The motivation to combine Staniforth, with Onsoyen and Leigh, was previously discussed.
Claim 16 recites a FPM < 4.46 µm. Staniforth disclosed a fine particle mass of not greater than 5, 3 or 1 µm. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 17 is rendered prima facie obvious because, as per Onsoyen [0202], the skilled man would easily be able to determine what an effective/pharmaceutically effective amount of alginate oligomer would be, on the basis of routine dose response protocols. The skilled man would, without undue burden, also be able to optimize these amounts to maximize the alginate oligomer in his target system. 
Claims 19-20 and 23 are rendered prima facie obvious because Onsoyen disclosed [Onsoyen, claim 16] a degree of polymerization of 2-100, which overlaps that which is instantly claimed. The FG fraction was at least 0.85, and the FM fraction was no more than 0.15 [0052].
Claims 21-22 are rendered prima facie obvious because Onsoyen disclosed 70-100 % G residues [0035], of which at least 80 % were arranged in G-blocks [0036], which overlaps that which is instantly claimed.
Claims 24-25 are rendered prima facie obvious because Onsoyen disclosed 70-100 % M residues [0061], of which at least 80 % were arranged in M-blocks [0063], which overlaps that which is instantly claimed.
st and 2nd full paragraphs] (e.g., reads on DPPC and DSPC).
Claim 29 is rendered prima facie obvious because Onsoyen disclosed lactose (e.g., disaccharide), as previously discussed.
Claims 36-37 are product-by-process claims. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (e.g., dried particles) (see the above discussion regarding the rejection over claim 1). As such, claims 36-37 are rendered prima facie obvious over the combination of Onsoyen, Leigh and Staniforth.
Claims 38-45 are rendered prima facie obvious because Onsoyen disclosed capsules and nebulizers for use in the treatment of respiratory diseases, including COPD, emphysema and asthma [0237]. Pharmaceutical administration to subjects, by inhalation, was disclosed [0233].

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
Applicants argued unexpected results in that amino acids help to decrease the particle size, which yielded improved inhalable powders that were not sticky. Applicants cited to the instant Examples 1-3 in support of said allegations.
The Examiner disagrees. Example 2 (role of anti-adherent agent on particle size) disclosed that the inclusion of either leucine or glycine reduced the d10 and d50 particle 
Staniforth taught that anti-adherents decrease cohesion between particles and improve the flow [0273-274], where preferred anti-adherents included amino acids, in order to give efficient dispersal of the particles [0277, 0289-0291, 0296]. Inclusion of leucine within Staniforth decreased the d10, d50 and d90, at all tested concentrations of leucine (see Staniforth’s Table 20 and Table 22). Furthermore, with the inclusion of leucine, the % emitted dose (of the particles) increased (see Staniforth’s Table 17).
The inclusion of amino acids into powdered formulations expectedly decrease particle size and increase the emitted dose. The Applicant’s conclusions are expected, rather than unexpected. The Applicant’s allegations, of an unexpected effect by the amino acid, are non-persuasive.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Onsoyen et al (US 2012/0115803), in view of Leigh et al (WO 00/33817), further in view of Staniforth et al (US 2012/0321717 A1)  and further in view of Truong-Le et al (USP 7,258,873).
The 35 U.S.C. 103 rejection over Onsoyen, Leigh and Staniforth was described above. 
Onsoyen did not disclose glycine, as recited in claim 31.
Truong-Le disclosed spray dried powder particles [abstract] comprising glycine as a useful stabilizer [col 3, lines 50-52; col 6, lines 21-22],
It would have been prima facie obvious to one of ordinary skill in the art to include glycine within the combination of Onsoyen, Leigh and Staniforth, as was taught by 
Further, regarding claim 31, Onsoyen taught amounts and fractions of the oligomer, and ingredients of the composition, that overlap that which is instantly claimed, as previously discussed. Leigh taught phosphatidylcholines that read on DPPC, as previously discussed.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
Applicants argued that Truong-Le did not provide a basis for an improved inhalable powder. 
The Examiner responds that Truong-Le was not relied upon to teach improved powders, as “improvements” are neither claimed, nor shown (over the prior art) by the instant results (see the above discussion regarding unexpected results). It does not appear that the instant claims are patentably distinct from the combined teachings of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612